Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered April 1, 1986, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal the defendant claims that he was denied the effective assistance of counsel and sets forth several alleged errors committed by his trial counsel. It is apparent from the record, however, that defense counsel’s decisions were strategically motivated. The fact that trial defense counsel’s tactics were unsuccessful does not, in and of itself, demonstrate the ineffective assistance of counsel (see, People v Satterfield, 66 NY2d 796; People v Outler, 118 AD2d 819). The record, viewed in its entirety, reveals that the defendant was afforded meaningful and effective representation. Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.